Name: 2006/594/EC: Commission Decision of 4 August 2006 fixing an indicative allocation by Member State of the commitment appropriations for the Convergence objective for the period 2007-2013 (notified under document number C(2006) 3474)
 Type: Decision_ENTSCHEID
 Subject Matter: budget;  EU finance;  European construction;  economic policy;  regions and regional policy
 Date Published: 2006-09-06; 2007-06-05

 6.9.2006 EN Official Journal of the European Union L 243/37 COMMISSION DECISION of 4 August 2006 fixing an indicative allocation by Member State of the commitment appropriations for the Convergence objective for the period 2007-2013 (notified under document number C(2006) 3474) (2006/594/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1083/2006 of 11 July 2006 laying down general provisions for the European Regional Development Fund, the European Social Fund and the Cohesion Fund and repealing Regulation (EC) No 1260/1999 (1), and in particular Article 18(2) thereof, Whereas: (1) Pursuant to point (a) of Article 3(2) of Regulation (EC) No 1083/2006 the Convergence objective aims at speeding up the convergence of the least developed Member States and regions. (2) Pursuant to point (a) Article 4(1) of Regulation (EC) No 1083/2006 the European Regional Development Fund, the European Social Fund and the Cohesion Fund (hereinafter the Funds) contribute towards achieving the objectives referred to in point (a) of Article 3(2) of that Regulation. (3) Pursuant to the third subparagraph of Article 18(1) of Regulation (EC) No 1083/2006 the breakdown of the resources available for commitment from the Funds shall be such to achieve a significant concentration on the regions of the Convergence objective. (4) Pursuant to Article 19 of Regulation (EC) No 1083/2006 81,54 % of the resources available for commitment from the Funds for the period 2007 to 2013 are to be allocated to the Convergence objective, including 4,99 % for the transitional and specific support referred to in Article 8(1), 23,22 % for the financing referred to in Article 5(2) and 1,29 % for the transitional and specific support referred to in Article 8(3) of that Regulation. (5) It is necessary to make indicative breakdowns by Member States of the resources to be allocated to the Convergence objective. Pursuant to Article 18(2) of Regulation (EC) No 1083/2006, this should be done in accordance with the criteria and methodology set out in Annex II of Regulation (EC) No 1083/2006. (6) The first and the second points of Annex II of Regulation (EC) No 1083/2006 establish the method for allocating available resources, respectively, to the regions eligible for support from the Convergence objective and to the Member States eligible for support from the Cohesion Fund. (7) Points 6(a) and 6(c) of Annex II of Regulation (EC) No 1083/2006 establish the method for determining the allocations under the transitional supports referred to respectively under points 1 and 3 of Article 8 of that Regulation. (8) Point 7 of Annex II of Regulation (EC) No 1083/2006 determines the maximum level of transfer from the Funds to each individual Member State. (9) Points 12 to 31 of Annex II of Regulation (EC) No 1083/2006 fix the amounts pertaining to certain specific cases for the period 2007 to 2013. (10) Pursuant to Article 24 of Regulation (EC) No 1083/2006 0,25 % of the resources available for commitment from the Funds for the period 2007 to 2013 shall be devoted to finance technical assistance at the initiative of the Commission; the indicative allocation by Member States should therefore be exclusive of the amount corresponding to technical assistance, HAS ADOPTED THIS DECISION: Article 1 The indicative amounts by Member State of the commitment appropriations for the regions eligible for funding from the Structural Funds under the Convergence objective as referred to in Article 5(1) of Regulation (EC) No 1083/2006, including the additional amounts fixed in Annex II of that Regulation, shall be as set out in Table 1 of Annex I. The annual breakdown by Member State by year of the commitment appropriations referred to in the previous paragraph shall be as set out in Table 2 of Annex I. Article 2 The indicative amounts by Member State of the commitment appropriations for the transitional and specific support from the Structural Funds under the Convergence objective as referred to in Article 8(1) of Regulation (EC) No 1083/2006, including the additional amounts fixed in Annex II of that Regulation, shall be as set out in Table 1 of Annex II. The annual breakdown by Member State by year of the commitment appropriations referred to in the previous paragraph shall be as set out in Table 2 of Annex II. Article 3 The indicative amounts by Member State of the commitment appropriations for the Member States eligible for support from the Cohesion Fund under the Convergence objective, as referred to in Article 5(2) of Regulation (EC) No 1083/2006, shall be as set out in Table 1 of Annex III. The annual breakdown by Member State by year of the commitment appropriations referred to in the previous paragraph shall be as set out in Table 2 of Annex III. Article 4 The indicative amounts by Member State of the commitment appropriations for the Member States eligible for support, on a specific and transitional basis, from the Cohesion Fund under the Convergence objective as referred to in Article 8(3) of Regulation (EC) No 1083/2006, shall be as set out in Table 1 of Annex IV. The annual breakdown by Member State by year of the commitment appropriations referred to in the previous paragraph shall be as set out in Table 2 of Annex IV. Article 5 This Decision is addressed to the Member States. Done at Brussels, 4 August 2006. For the Commission Danuta HÃ BNER Member of the Commission (1) OJ L 210, 31.7.2006, p. 25. ANNEX I Indicative allocation by Member State of the commitment appropriations for the regions eligible for funding from the Structural Funds under the Convergence objective for the period from 1 January 2007 to 31 December 2013 (EUR) Member State TABLE 1  Amount of appropriations (2004 prices) Regions eligible under the Convergence objective Additional funding referred to in Annex II to Council Regulation (EC) No 1083/2006 under point: § 14 § 20 § 24 § 26 § 28 § 30 Ã eskÃ ¡ republika 15 111 066 754 Deutschland 10 360 473 669 166 582 500 Eesti 1 955 979 029 31 365 110 Ellada 8 358 352 296 EspaÃ ±a 17 283 774 067 1 396 500 000 France 2 403 498 342 427 408 905 Italia 17 993 716 405 825 930 000 Latvija 2 586 694 732 53 886 609 Lietuva 3 875 516 071 79 933 567 Magyarorszag 12 622 187 455 Malta 493 750 177 Polska 38 507 171 321 880 349 050 Portugal 15 143 387 819 58 206 001 Slovenija 2 401 302 729 Slovensko 6 214 921 468 United Kingdom 2 429 762 895 Total 157 741 555 229 880 349 050 485 614 906 165 185 286 1 396 500 000 825 930 000 166 582 500 (EUR) Member State TABLE 2  Yearly breakdown of appropriations (2004 prices) 2007 2008 2009 2010 2011 2012 2013 Ã eskÃ ¡ republika 1 993 246 617 2 050 979 461 2 106 089 584 2 162 632 571 2 216 183 128 2 266 449 252 2 315 486 141 Deutschland 1 503 865 167 1 503 865 167 1 503 865 167 1 503 865 167 1 503 865 167 1 503 865 167 1 503 865 167 Eesti 229 977 253 245 929 572 262 982 602 281 212 290 300 982 256 322 136 118 344 124 048 Ellada 1 194 050 328 1 194 050 328 1 194 050 328 1 194 050 328 1 194 050 328 1 194 050 328 1 194 050 328 EspaÃ ±a 2 668 610 581 2 668 610 581 2 668 610 581 2 668 610 581 2 668 610 581 2 668 610 581 2 668 610 581 France 404 415 321 404 415 321 404 415 321 404 415 321 404 415 321 404 415 321 404 415 321 Italia 2 688 520 915 2 688 520 915 2 688 520 915 2 688 520 915 2 688 520 915 2 688 520 915 2 688 520 915 Latvija 308 012 292 330 054 158 353 328 505 376 808 997 400 322 218 424 084 983 447 970 188 Lietuva 528 903 377 525 252 930 525 724 448 549 071 072 581 530 171 606 085 051 638 882 589 Magyarorszag 1 838 275 243 1 749 371 409 1 634 208 005 1 659 921 561 1 847 533 517 1 913 391 641 1 979 486 079 Malta 81 152 175 73 854 132 68 610 286 61 225 559 61 225 559 68 610 286 79 072 180 Polska 5 686 360 306 5 705 409 032 5 720 681 799 5 535 346 918 5 557 271 412 5 579 376 731 5 603 074 173 Portugal 2 171 656 260 2 171 656 260 2 171 656 260 2 171 656 260 2 171 656 260 2 171 656 260 2 171 656 260 Slovenija 423 258 365 397 135 571 370 643 430 343 781 942 316 551 106 288 950 923 260 981 392 Slovensko 939 878 406 896 645 972 845 960 417 765 136 058 807 732 837 873 727 195 1 085 840 583 United Kingdom 347 108 985 347 108 985 347 108 985 347 108 985 347 108 985 347 108 985 347 108 985 Total 23 007 291 591 22 952 859 794 22 866 456 633 22 713 364 525 23 067 559 761 23 321 039 737 23 733 144 930 ANNEX II Indicative allocation by Member State of the commitment appropriations for the regions eligible for funding from the Structural Funds on a specific and transitional basis under the Convergence objective for the period from 1 January 2007 to 31 December 2013 (EUR) Member State TABLE 1  Amount of appropriations (2004 prices) Regions eligible under the transitional regime of the Convergence objective Additional funding referred to in Annex II to Council Regulation (EC) No 1083/2006 under point: § 26 § 27 § 28 § 30 BelgiÃ «/Belgique 577 162 814 Deutschland 3 703 187 217 57 855 000 Ellada 5 764 732 161 EspaÃ ±a 1 281 194 398 99 750 000 49 874 998 Italia 276 189 653 110 722 500 Ã sterreich 158 159 247 Portugal 253 475 814 United Kingdom 157 668 280 Total 12 171 769 584 99 750 000 49 874 998 110 722 500 57 855 000 (EUR) Member State TABLE 2  Yearly breakdown of appropriations (2004 prices) 2007 2008 2009 2010 2011 2012 2013 BelgiÃ «/Belgique 140 860 108 121 390 683 101 921 256 82 451 831 62 982 404 43 512 979 24 043 553 Deutschland 653 249 463 614 596 891 575 944 319 537 291 745 498 639 173 459 986 599 421 334 027 Ellada 1 013 524 846 950 194 286 886 863 726 823 533 166 760 202 605 696 872 046 633 541 486 EspaÃ ±a 344 327 561 297 685 964 251 044 367 204 402 770 157 761 175 111 119 578 64 477 981 Italia 85 272 320 75 272 602 65 272 883 55 273 165 45 273 446 35 273 728 25 274 009 Ã sterreich 27 808 219 26 070 205 24 332 192 22 594 178 20 856 165 19 118 151 17 380 137 Portugal 64 441 805 55 031 480 45 621 155 36 210 831 26 800 506 17 390 181 7 979 856 United Kingdom 40 228 788 34 327 205 28 425 623 22 524 040 16 622 457 10 720 875 4 819 292 Total 2 369 713 110 2 174 569 316 1 979 425 521 1 784 281 726 1 589 137 931 1 393 994 137 1 198 850 341 ANNEX III Indicative allocation by Member State of the commitment appropriations for the Member States eligible for funding from the Cohesion Fund under the Convergence objective for the period from 1 January 2007 to 31 December 2013 (EUR) Member State TABLE 1  Amount of appropriations (2004 prices) Additional funding referred to in Annex II to Council Regulation (EC) No 1083/2006 under point 24 Ã eskÃ ¡ republika 7 809 984 551 Eesti 1 000 465 639 16 157 785 Ellada 3 280 399 675 Kypros 193 005 267 Latvija 1 331 962 318 27 759 767 Lietuva 1 987 693 262 41 177 899 Magyarorszag 7 570 173 505 Malta 251 648 410 Polska 19 512 850 811 Portugal 2 715 031 963 Slovenija 1 235 595 457 Slovensko 3 424 078 134 Total 50 312 888 992 85 095 451 (EUR) Member State TABLE 2  Yearly breakdown of appropriations (2004 prices) 2007 2008 2009 2010 2011 2012 2013 Ã eskÃ ¡ republika 1 032 973 476 1 061 839 898 1 089 394 960 1 117 666 453 1 144 441 732 1 169 574 794 1 194 093 238 Eesti 118 267 391 126 243 551 134 770 066 143 884 910 153 769 893 164 346 824 175 340 789 Ellada 468 628 525 468 628 525 468 628 525 468 628 525 468 628 525 468 628 525 468 628 525 Kypros 52 598 692 42 866 160 33 133 627 23 401 096 13 668 564 13 668 564 13 668 564 Latvija 159 639 206 170 660 138 182 297 312 194 037 557 205 794 168 217 675 551 229 618 153 Lietuva 180 857 472 230 966 558 277 869 373 303 013 907 320 491 883 348 611 677 367 060 291 Magyarorszag 328 094 604 687 358 082 1 080 433 910 1 308 130 864 1 343 212 938 1 388 664 318 1 434 278 789 Malta 24 809 997 32 469 219 37 971 049 45 716 955 45 716 955 37 971 049 26 993 186 Polska 1 883 652 471 2 208 285 009 2 532 817 229 2 755 750 999 3 075 155 487 3 377 773 568 3 679 416 048 Portugal 387 861 709 387 861 709 387 861 709 387 861 709 387 861 709 387 861 709 387 861 709 Slovenija 86 225 407 115 705 905 145 555 750 175 774 942 206 363 481 237 321 369 268 648 603 Slovensko 197 125 902 317 519 267 452 740 053 630 951 164 664 262 430 668 505 352 492 973 966 Total 4 920 734 852 5 850 404 021 6 823 473 563 7 554 819 081 8 029 367 765 8 480 603 300 8 738 581 861 ANNEX IV Indicative allocation by Member State of the commitment appropriations for the Member States eligible for funding from the Cohesion Fund on a specific and transitional bases under the Convergence objective for the period from 1 January 2007 to 31 December 2013 (EUR) Member State TABLE 1  Amount of appropriations (2004 prices) EspaÃ ±a 3 241 875 000 Total 3 241 875 000 (EUR) Member State TABLE 2  Yearly breakdown of appropriations (2004 prices) 2007 2008 2009 2010 2011 2012 2013 EspaÃ ±a 1 197 000 000 847 875 000 498 750 000 249 375 000 199 500 000 149 625 000 99 750 000 Total 1 197 000 000 847 875 000 498 750 000 249 375 000 199 500 000 149 625 000 99 750 000